IN THE UNITED

EASTERN DISTRICT OF CALIFORNIA

-United States of America,
V.
Troy A. Ashley,

Defendant.

JUL 11 2019

CLERK, U.S. DIS
EASTERN DISTRICT O

BY

STATES DISTRICT COURT FOR THE

COURT
IFORNIA

 

DEPUTY CLERK // uv

ORDER TO REDUCE
TERM OF SUPERVISED RELEASE FOR
SUCCESSFUL COMPLETION
OF REENTRY COURT
(18 U.S.C. 3583(3)(1)

)
)
)
)
)
)
)
)

Docket Number: 1:16CR00163-001

 

On December 2, 2015, the defendant was accepted as a participant in the Reentry Court Program. As of

November 30, 2016, the defendant successfu

It is recommended by the Reentry Co
Court Program, the defendant’s term of Supe

date of October 8, 2019.

 

In accordance with 18 U.S.C. §
approved. The term of Supervised Releas

defendant’s successful completion of the Eas

These findings and recommendation
28 U.S.C. § 636(b)(1)(B) and this Court’s L

time to respond.

“ly 23 2014
Date 0

IT IS ORDERED that these find

defendant’s term of Supervised Release is re

ly completed the Reentry Court Program.

urt Team that due to defendant’s successful completion of the Reentry

ervised Release is to be reduced by one year, with a new termination

3583(3)(
e imposed on April 6, 2012, is hereby reduced by one year for

), the Reentry Court Judge orders that a reduction is

tern District of California’s Reentry Court Program.

 

are submitted to the District Judge assigned to this action, pursuant to
ocal Rul 302 and shall be considered forthwith without the need for

kh kK Op kK

The Honorable Sheila K. Oberto
U.S. Magistrate Judge

ngs and recommendations are hereby adopted and approved. The

duced byjone year, with a new termination date of October 8, 2019.

 

Wut, 4, 201 §
mo) Oo
cc: Defendant

Assistant United States Attorney:
Defense Counsel: Not assigned
FLU Unit — United States Attorney’
Fiscal Clerk - Clerk's Office

 

(er
Chief U.S. District Judge

Not assigned

is Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX

 
